Citation Nr: 1010449	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-06 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than January 18, 
1989, for the grant of service connection for posttraumatic 
stress disorder.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for hepatitis C.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to 
October 1970, and from May 1971 to August 1972.  He died in 
March 2010.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2004 and January 2005 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Winston-Salem, North Carolina.  Prior 
to his death, the Veteran resided within the jurisdiction of 
the Waco, Texas VARO.


FINDING OF FACT

In March 2010, the Board was notified that the Veteran had 
died earlier in the month.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims on 
appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

It has been brought to the attention of the Board that, 
unfortunately, the Veteran died during the pendency of the 
appeal.  A certificate of death is not of record. However, in 
March 2010, the Board received a Report of Death from the 
Wichita County Veteran's Service Office at the Wichita 
Courthouse in Wichita Falls, Texas, which shows that the 
Veteran died in March 2010.  The Board finds that this 
document provides sufficient verification of the Veteran's 
death.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
Veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2009).


ORDER

The appeal is dismissed.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


